      Case 4:16-cv-01549 Document 166 Filed on 02/24/20 in TXSD Page 1 of 9
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                             UNITED STATES DISTRICT COURT                             February 24, 2020
                              SOUTHERN DISTRICT OF TEXAS                              David J. Bradley, Clerk
                                  HOUSTON DIVISION

SHERRY SHELBY,                                  §
                                                §
         Plaintiff,                             §
VS.                                             §   CIVIL ACTION NO. 4:16-cv-1549
                                                §
BOXER PROPERTY MANAGEMENT                       §
CORPORATION,                                    §
                                                §
         Defendant.

                               MEMORANDUM AND ORDER

        Before the Court are several motions: (1) Plaintiffs’ Motion for Reconsideration (Doc. No.

157), (2) Plaintiffs’ Motion for Attorneys’ Fees (Doc. No. 156), and (3) Defendant’s Motion for

Judgment (Doc. No. 149). After considering the motions, the responses thereto, and all applicable

law, the Court determines that Plaintiffs’ Motion for Reconsideration must be DENIED and

Defendant’s Motion for Judgment must be DENIED AS MOOT. The Court further determines

that Plaintiffs’ Motion for Attorneys’ Fees shall be DENIED.

I.      BACKGROUND

        This case is a collective action brought under the Fair Labor Standards Act (the “FLSA”).

Named-Plaintiff Sherry Shelby sued her former employer, Boxer Property Management

Corporation (“BPMC” or “Defendant”), alleging that BPMC misclassified her and others

employed in the position of Leasing Representatives as exempt from the FLSA’s overtime

requirements. Shelby sought overtime wages for herself and the collective class (collectively,

“Plaintiffs”).

        The procedural history of this case is long. As relevant here, on cross-motions of summary

judgment the Court determined that Defendant had misclassified Plaintiffs as exempt from the


                                                1
     Case 4:16-cv-01549 Document 166 Filed on 02/24/20 in TXSD Page 2 of 9



FLSA overtime requirement based on their status as “outside salespersons.” (Doc. No. 118,

1/11/19 Order). The Court granted summary judgment in favor of Plaintiffs as to this

misclassification issue.

       This case proceeded to an eight-day bench trial on damages beginning on April 8, 2019.

At trial, Plaintiffs offered witness testimony to support their damages model, which they had filed

prior to trial as “Exhibit A” to their amended Rule 26 disclosures (the “pre-trial damages model”).

See (Doc. No. 154 at 6 ¶¶1-8); see also (Doc. No. 157-3 at 13 & Exh. A). Under this damages

model, Plaintiffs claimed that Shelby worked 70 hours per week and the opt-in Plaintiffs worked

60 hours per week. (Doc. No. 157-3 at 13). The pre-trial damages model did not account for

vacation days, which the Court noted at trial. (Doc. No. 157 Exh. 2 at 173).

       On the eighth and final day of trial, Plaintiffs sought to introduce for the first time an

amended damages model (the “amended damages model”). (Doc. No. 154 at 8 ¶9); (Doc. No. 157

Exh. 1 at 54). The amended damages model purported to account for times when Plaintiffs were

on vacation. (Doc. No. 157 Exh. 1 at 54-55). After Defendant objected to the amended damages

model, the Court reserved judgment on its admissibility, and Plaintiff offered to withdraw the

model. Id. at 55-57. The amended damages model was not entered into the record. (Doc. No. 154

at 8 ¶10).

       Nearly two months after the conclusion of trial, Plaintiffs filed an Amended Findings of

Fact and Conclusions of Law which appended the amended damages model as “Exhibit A” (the

“post-trial damages model”). (Doc. No. 154 at 8 ¶11); (Doc. No. 157 Exh. 5). Plaintiffs did not

explain that the damages model presented in their post-trial brief was different than the pre-trial

damages model used throughout trial or that it was the same amended damages model introduced

on the last day of trial. (Doc. No. 154 at 8 ¶12).


                                                     2
       Case 4:16-cv-01549 Document 166 Filed on 02/24/20 in TXSD Page 3 of 9



         On September 13, 2019, this Court dismissed Plaintiffs’ claims in its Findings of Fact and

Conclusions of Law (the “Order”) because Plaintiffs could not establish a necessary element of

their FLSA action: damages. (Doc. No. 154). The Court concluded that it could not rely on

Plaintiffs’ pre-trial damages model because it was not credible, nor could it rely on the post-trial

damages model because it was untimely disclosed in violation of discovery rules.

         Plaintiffs now seek reconsideration of the dismissal of their claims and request attorneys’

fees and costs. The Court addresses each motion in turn.

II.      MOTION FOR RECONSIDERATION

         Plaintiffs seek reconsideration of this Court’s Order dismissing Plaintiffs’ claims. After

considering Plaintiffs’ motion, the Court’s Order, and the parties’ arguments, the Court finds no

reason to question the correctness of its judgment.

      A. Legal standard

         The Federal Rules of Civil Procedure do not specifically provide for motions for

reconsideration. See Shepherd v. Int’l Paper Co., 372 F.3d 326, 328 n.1 (5th Cir. 2004). Motions

for reconsideration are generally analyzed under the standards governing motions to alter or amend

under Rule 59(e) or motions for relief from judgment or order under Rule 60(b). Id. (citing

Hamilton Plaintiffs v. Williams Plaintiffs, 147 F.3d 367, 371 n.10 (5th Cir. 1998).

         A motion for reconsideration “calls into question the correctness of a judgment.” Templet

v. Hydro Chem., Inc., 367 F.3d 472, 478 (5th Cir. 2004) (quoting In re Transtexas Gas Corp., 303

F.3d 571, 581 (5th Cir. 2002)). Such motions are “not the proper vehicle for rehashing evidence,

legal theories, or arguments that could have been offered or raised before the entry of judgment.”

Templet, 367 F.3d at 478. Instead, they serve the narrow purpose of allowing “a party to correct

manifest errors of law or fact or to present newly discovered evidence.” Id. at 479 (quoting


                                                  3
      Case 4:16-cv-01549 Document 166 Filed on 02/24/20 in TXSD Page 4 of 9



Waltman v. Int’l Paper Co., 875 F.2d 468, 473 (5th Cir. 1989)). Relief is also appropriate where

there has been an intervening change in the controlling law. Schiller v. Physicians Res. Group,

Inc., 342 F.3d 563, 567–68 (5th Cir. 2003). Reconsideration of a judgment after its entry is an

extraordinary remedy that should be used sparingly. Templet, 367 F.3d at 479.

    B. Analysis

         In seeking reconsideration, Plaintiffs do not present newly discovered evidence or an

intervening change in the controlling law. Rather, Plaintiffs contend that the Court’s basis for

dismissing the case constitutes a manifest error of law. Specifically, Plaintiffs contend that this

Court improperly dismissed their claims as a sanction under Federal Rule of Civil Procedure 37,1

which is a “severe sanction” that should be used only under “extreme circumstances.” (Doc. No.

157 at 9) (citations omitted).

         Plaintiffs, however, misunderstand this Court’s Order. Dismissal in this case resulted not

from a Rule 37 sanction for violating discovery, but rather from Plaintiffs’ failure to prove an

“essential element” of their FLSA claims: damages. Moore v. CITGO Ref. & Chems. Co., 735 F.3d

309, 319 (5th Cir. 2013); (Doc. No. 154 at 16-17). Central to the Court’s judgment was Plaintiffs’

presentation of two contradicting damages computations—one on the last day of trial—which

precluded the Court’s reliance on either to establish the essential element of Plaintiffs’ claims.




         1
         Rule 37(b)(A)(v) permits a district court to dismiss a case with prejudice as a sanction for violating a
discovery order. See Fed. R. Civ. P. 37(b)(A)(v). To dismiss an action under Rule 37, the court must first find that:

         (1) the refusal to comply results from willfulness or bad faith and is accompanied by a clear record of delay
         or contumacious conduct; (2) the violation of the discovery order must be attributable to the client instead of
         the attorney; (3) the violating party’s misconduct must substantially prejudice the opposing party; and (4) a
         less dramatic sanction would not substantially achieve the desired deterrent effect.

Moore v. CITGO Ref. & Chems. Co., 735 F.3d 309, 316 (5th Cir. 2013) (quoting Doe v. Am. Airlines, 283 Fed. App’x
289, 291 (5th Cir. 2008) (per curium)).


                                                           4
     Case 4:16-cv-01549 Document 166 Filed on 02/24/20 in TXSD Page 5 of 9



       As set forth in the Order, Plaintiffs presented a pre-trial damages calculation through their

Rule 26(f) disclosures, under which Shelby worked 70 hours “on average” per week and each opt-

in Plaintiff worked 60 hours “on average” every week. (Doc. No. 154 at 6 ¶¶1-2). This damages

computation did not account for full-day absences or two-week vacations. Id. at 7 ¶¶7-8. On the

last day of trial, Plaintiffs introduced an amended damages model that contradicted the pre-trial

damages model, and also contradicted the sworn testimony at trial in support of those

computations. Id. at 8 ¶9. This amended damages model was not admitted. Id. at 8 ¶10. Two

months after the conclusion of trial, Plaintiffs filed an Amended Findings of Fact and Conclusions

of Law that used the amended damages model; however, Plaintiffs did not notify the Court that

they had submitted a model which differed from the model used throughout trial. Id. at 8 ¶11.

       After considering the parties’ arguments and testimony, the Court determined that it could

not rely on either model to establish damages. The Court first concluded that the “post-trial

damages model directly and materially conflicts with their pre-trial disclosures as well as their trial

testimony,” which rendered their claims of time worked “unsubstantiated and speculative

estimates and, most importantly, not credible.” Id. at 13 ¶13. Plaintiffs’ credibility, however, was

of the “utmost importance in this case” because Plaintiffs “relied primarily on their own testimony

to establish the overtime hours they worked.” Id.

       Turning to the post-trial damages model, the Court determined that it could not permit

Plaintiffs to supplement their damages testimony where such supplementation did not occur until

the last day of trial and after trial. Id. at 14 ¶17. Such eleventh-hour disclosures, the Court

concluded, violated Rule 26(a) and 37(c)(1). Even so, the Court did not summarily exclude the

post-trial damages model. Rather, the Court properly evaluated the four factors used to determine

whether a violation of Rule 26 is harmless and relied upon Fifth Circuit precedent in Moore v.


                                                  5
      Case 4:16-cv-01549 Document 166 Filed on 02/24/20 in TXSD Page 6 of 9



CITGO Refining & Chemicals Co., 735 F.3d 309 (5th Cir. 2013).2 Id. at ¶¶17-22. Finding that

Plaintiffs’ late supplementations violated discovery, the violations were not harmless, and they

were committed in bad faith, the Court held that it could not rely on the post-trial damages model.

Id. at ¶22. Because Plaintiffs could not establish damages, the Court, as in Moore, dismissed

Plaintiffs’ claims.

         Thus, contrary to Plaintiffs’ contention in their Motion for Reconsideration, the Court did

not summarily dismiss this case as a sanction for violating a discovery order under Rule 37(b).

Rather, it was Plaintiffs’ attempted supplementation of their damages testimony on the last day of

trial and in post-trial briefing that the Court forbade under Rule 26(a) and Rule 37(c)(1). And it

was the lack of reliable evidence establishing damages, an essential element of Plaintiffs’ FLSA

claims, that required the dismissal of this case.

         Never before has the Court encountered an attempt made so late in the course of a case

completely to transmogrify the evidence on one of the essential elements of a claim for relief. Such

conduct was fatal to the credibility of and this Court’s reliance on either of Plaintiffs’ contradicting

damages models, and, accordingly, Plaintiffs’ ability to meet their burden of establishing an

essential element of their FLSA claims. Under these circumstances, dismissal was proper. See

Moore, 735 F.3d at 318-19. Finding no reason to question the correctness of its judgment, the

Court hereby DENIES Plaintiff’s Motion for Reconsideration. The Court further DENIES AS

MOOT Defendant’s Motion for Judgment.



         2
           Plaintiffs’ attempt to distinguish Moore misses the mark. See (Doc. No. 157 at 15-16). Plaintiffs focus only
on the portions of Moore in which certain plaintiffs were dismissed due to violation of discovery orders; however,
Plaintiffs fail to address the relevant portion of Moore, in which the Fifth Circuit affirmed the dismissal of the
remaining plaintiffs’ claims for failure to establish an essential element of their FLSA claims: damages. See Moore,
735 F.3d at 318-19. As relevant in Moore, the district court barred plaintiffs from presenting evidence of damages as
a sanction for untimely disclosure and subsequently granted summary judgment dismissing the case because plaintiffs
could not establish damages. Id. The Fifth Circuit affirmed. Contrary to Plaintiffs’ contentions, Moore is applicable
in the instant case.
                                                          6
       Case 4:16-cv-01549 Document 166 Filed on 02/24/20 in TXSD Page 7 of 9



III.    MOTION FOR ATTORNEYS’ FEES

        Plaintiffs seek attorneys’ fees in the amount of $331,077.50 and costs and expenses in the

amount of $25,225.15. (Doc. No. 156 at 17). Plaintiffs do not seek fees and costs for litigating the

damages portion of this case; rather, Plaintiffs seek compensation only for the hours reasonably

expended in litigating, through the summary judgment phase of this case, whether Defendant

misclassified Plaintiffs as subject to the outside sales exemption. Id. Whether Plaintiffs are entitled

to attorneys’ fees and costs turns on their status as a “prevailing party”; the Court determines that

Plaintiffs are not, and accordingly denies the motion.

        The FLSA provides that the court “shall, in addition to any judgment awarded to the

plaintiff or plaintiffs, allow a reasonable attorney’s fee to be paid by the defendant, and costs of

the action.” 29 U.S.C. §216(b). The Fifth Circuit has clarified that the statute “mandates that the

district court award attorney’s fees to the prevailing party, but it gives the court discretion in

deciding what is reasonable.” Portillo v. Permanent Workers, L.L.C., 2019 WL 5876426, at *2

(5th Cir. Nov. 11, 2019) (emphasis added) (quoting Purcell v. Seguin State Bank & Tr. Co., 999

F.2d 950, 961 (5th Cir. 1993)).

        To establish prevailing party status under Supreme Court and Fifth Circuit caselaw, a

plaintiff must satisfy three requirements: “(1) the plaintiff must achieve judicially-sanctioned

relief, (2) the relief must materially alter the legal relationship between the parties, and (3) the

relief must modify the defendant’s behavior in a way that directly benefits the plaintiff at the time

the relief is entered.” Petteway v. Henry, 738 F.3d 132, 137 (5th Cir. 2013) (citing Dearmore v.

City of Garland, 519 F.3d 517, 521 (5th Cir. 2008)); see Buckhannon Bd. & Care Home, Inc. v.

W. Va. Dep’t of Health & Human Res., 532 U.S. 598 (2001). Under this test, a party may attain

prevailing status by succeeding on “any significant issue in litigation which achieves some of the


                                                  7
     Case 4:16-cv-01549 Document 166 Filed on 02/24/20 in TXSD Page 8 of 9



benefit the parties sought in bringing suit,” even if it is not the central claim of the case. Petteway,

738 F.3d at 137 (quoting Tex. State Teachers’ Ass’n v. Garland Indep. Sch. Dist., 489 U.S. 782,

789 (1989)). When moving for attorneys’ fees, “the fee applicant bears the burden of establishing

entitlement to an award.” Id. (quoting Hensley v. Eckerhart, 461 U.S. 424, 437 (1983)).

       Here, Plaintiffs cannot meet their burden of establishing prevailing party status because

they did not achieve judicially-sanctioned relief under the first prong. Petteway, 738 F.3d at 137.

Indeed, the Court dismissed Plaintiffs’ claims following a bench trial for failure to establish an

essential element of their FLSA claims: damages. Plaintiffs nonetheless contend that they are a

prevailing party because they won summary judgment on the issue of whether Defendant

misclassified Plaintiffs as exempt from FLSA’s overtime requirement. The Court disagrees. While

the Court did determine as a matter of law that Plaintiffs were misclassified under FLSA, the Court

did not award any relief. Unlike the cases upon which Plaintiffs rely, the Court here did not grant

injunctive relief, see Petteway, 738 F.3d at 137, or enter declaratory relief, see Barrows v. City of

Chattanooga, 944 F. Supp. 2d 596, 605 (E.D. Tenn. 2013). Indeed, Plaintiffs’ complaint does not

request declaratory relief.

       Moreover, while Plaintiffs rely on Texas State Teachers Ass’n v. Garland Independent

School District, 489 U.S. 782, 792 (1989) to contend that damages are not required for attorneys’

fees, Garland is distinguishable. Garland involved the First Amendment Claims of a teachers’

union challenging the school board’s policy limiting the teachers’ ability to communicate

concerning employee organization. The Garland Court determined that the plaintiffs had

“obtained a judgment vindicating the First Amendment rights of public employees in the

workplace” and this success “materially altered the school district’s policy limiting the rights of

teachers to communicate with each other,” and accordingly awarded the teachers attorneys’ fees


                                                   8
      Case 4:16-cv-01549 Document 166 Filed on 02/24/20 in TXSD Page 9 of 9



even though they were not specifically awarded damages or injunctive or declaratory relief. Id.

Unlike the case at hand, however, Garland addressed attorneys’ fees under the civil right statute

42 U.S.C. § 1988 and involved First Amendment claims, which, unlike FLSA claims, do not

require a finding of damages due to unpaid overtime as a necessary element. Id. Thus, Plaintiffs

have provided no authority or evidence upon which this Court may conclude that Plaintiffs are

entitled to attorneys’ fees where the Court awarded no specific relief and ultimately dismissed the

case following a bench trial.

       Under these circumstances, Plaintiffs have not met their burden of establishing that they

are a prevailing party entitled to attorneys’ fees and costs. Plaintiffs’ Motion for Attorneys’ Fees

is accordingly DENIED.

IV.    CONCLUSION

       For the foregoing reasons, the Court DENIES Plaintiff’s Motion for Reconsideration and

DENIES AS MOOT Defendant’s Motion for Judgment. The Court further DENIES Plaintiff’s

Motion for Attorneys’ Fees.

       IT IS SO ORDERED.

       SIGNED at Houston, Texas, on this the 24th of February, 2020.




                                                     HON. KEITH P. ELLISON
                                                     UNITED STATES DISTRICT JUDGE




                                                 9
